--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”), effective the 16th day of December,
2009 (the “Effective Date”), by and between Tyson Foods, Inc., a Delaware
corporation (“Company”), and any of its subsidiaries and affiliates (hereinafter
collectively referred to as “Employer”), and Donald J Smith, Persn  XXXX
(hereinafter referred to as “Executive”).


WITNESSETH:
WHEREAS, Employer is engaged in a very competitive business where the
development and retention of extensive trade secrets and proprietary information
is critical to future business success; and
WHEREAS, Executive, by virtue of Executive’s employment with Employer, is
involved in the development of, and has access to, this critical business
information, and, if such information were to get into the hands of competitors
of Employer, Executive could do substantial business harm to Employer; and
WHEREAS, Employer has advised Executive that agreement to the terms of this
Agreement, and specifically the non-compete and non-solicitation sections, is an
integral part of this Agreement, and Executive acknowledges the importance of
the non-compete and non-solicitation sections, and having reviewed the Agreement
as a whole, is willing to commit to the restrictions as set forth herein;
NOW, THEREFORE, Employer and Executive, in consideration of the above and the
terms and conditions contained herein, hereby mutually agree as follows:
1.           Duties.  Executive shall perform the duties of President and Chief
Executive Officer or shall serve in such other capacity and with such other
duties for Employer as Employer shall from time to time prescribe.  Executive
shall perform all such duties with diligence and thoroughness.  Executive shall
be subject to and comply with all rules, policies, procedures, supervision and
direction of Employer in all matters related to the performance of Executive’s
duties.
2.           Term of Employment.  The term of employment hereunder shall be for
a period of three (3) years, commencing on the Effective Date and terminating on
the third anniversary of the Effective Date, unless terminated prior thereto in
accordance with the provisions of this Agreement (the period from the Effective
Date to the earlier of the third anniversary of the Effective Date or any
earlier termination of employment is referred to herein as the “Period of
Employment”).  Notwithstanding the expiration of the Period of Employment,
regardless of the reason, and in addition to other obligations that survive the
Period of Employment, the obligations of Executive under Sections 8 (b), (c),
(d), (e), (f), (g), (h), and (i) shall continue in effect after the Period of
Employment for the time periods specified in these sections.
3.           Compensation.  For the services to be performed hereunder,
Executive shall be compensated by Employer during the Period of Employment at
the rate of not less than Nine hundred thousand dollars and 00/100 ($900,000.00)
per year payable in accordance with Employer’s payroll practices, and in
addition may receive awards under Employer’s annual bonus plan then in
effect.  It is expressly understood and contemplated that Executive's bonus plan
will be mutually agreed to by the parties hereto for each fiscal year during the
Period of Employment, and to the extent required, submitted to the Compensation
Committee of the Board of Directors of Employer for approval.  Such compensation
will be subject to review from time to time when salaries of other officers and
managers of Employer are reviewed for consideration of increases thereof.
 
4.           Participation in Benefit Programs.  Executive shall be entitled to
participate in any benefit programs generally applicable to employees of
Employer adopted by Employer from time to time.  All expenses for which
Executive may be eligible for reimbursement and all in-kind benefits Executive
may receive pursuant to this Section 4 must be incurred by or provided to, as
applicable, the Executive during the Period of Employment for the Executive to
be eligible for the reimbursement or the in-kind benefit.  All taxable
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred, nor shall the
amount of taxable, reimbursable expenses incurred or in-kind benefits provided
in one taxable year affect the expenses eligible for reimbursement or the
in-kind benefits provided, as applicable, in any other taxable year.  The right
to a taxable reimbursement or an in-kind benefit under this Agreement will not
be subject to liquidation or exchange for another benefit.
 
5.           Limitation on Outside Activities.  Executive shall devote
Executive’s full employment energies, interest, abilities and time to the
performance of Executive’s obligations hereunder and shall not, without the
written consent of the Board of Directors, render to others any service of any
kind or engage in any activity which conflicts or interferes with the
performance of Executive’s duties hereunder.
6.           Ownership of Executive’s Inventions.  All ideas, inventions, and
other developments or improvements conceived by Executive, alone or with others,
during Executive’s Period of Employment, whether or not during working hours,
(i) that are within the scope of the business operations of Employer, (ii) that
were developed at the direction of the Employer, or (iii) that relate to any of
the work or projects of the Employer, are the exclusive property of
Employer.  Executive agrees to assist Employer, at Employer’s expense, to obtain
patents on any such patentable ideas, inventions, and other developments, and
agrees to execute all documents necessary to obtain such patents in the name of
the Employer.
7.  
Termination.

(a)           Voluntary Termination. Executive may terminate Executive’s
employment, including Executive’s retirement, pursuant to this Agreement at any
time by not less than ninety (90) days prior written notice to Employer.  Upon
receipt of such notice, Employer shall have the right, at its sole discretion,
to accelerate Executive’s date of termination at any time during said notice
period.  Executive shall not be entitled to any compensation from Employer for
any period beyond Executive’s actual date of termination, and Executive’s Stock
Options and Restricted Stock (each as hereinafter defined) shall be treated as
provided in the award agreements pursuant to which such rights were granted.
Executive shall not be entitled to a bonus for the fiscal year of the Employer
in which such termination occurs.
 
1

--------------------------------------------------------------------------------

 
(b)           Involuntary Termination Without Cause.  Employer shall be
entitled, at its election and without Cause (as defined in Section 7(c)), to
terminate Executive’s employment pursuant to this Agreement upon written notice
to Executive.  Subject to the limitations of Section 7(e), upon a termination by
Employer without Cause pursuant to this Section 7(b), Employer shall continue to
pay Executive at Executive’s current base salary, paid in the manner provided in
Section 3 above, for a period commencing with the separation from service
(within the meaning of Section 409A of the Internal Revenue Code and the
regulations thereunder, and which occurs on or after the effective date of the
termination), and continuing for a period of three (3) years after the date of
the separation from service.  Employer shall treat Executive’s Stock Options and
Restricted Stock as provided in the award agreements pursuant to which such
equity rights were granted.  Executive shall not be entitled to any bonus for
the fiscal year of the Employer in which such termination by Employer occurs.
The Executive’s eligibility to receive benefits under this Section 7(b) shall be
conditioned upon (i) the Executive’s execution of a General Release and
Separation Agreement, and (ii) the General Release and Separation Agreement
becoming effective after the lapse of any permitted or required revocation
period without the associated  revocation rights being exercised by
Executive.  The obligation to continue base salary shall accrue from the date of
the termination by Employer and, if the release is signed and not revoked,
payments shall commence by the later of (1) the end of the revocation period
provided pursuant to the terms of the release agreement (but no later than the
sixtieth (60th) day following the Executive’s termination by Employer) or (2)
the effective date of the separation from service, with any accrued but unpaid
base salary continuation being paid on the date of the first payment.
(c)           Involuntary Termination With Cause.  Employer may, at its sole and
absolute discretion, terminate this Agreement and Executive’s Period of
Employment hereunder for Cause (defined below) without any payment, liability or
other obligation.  As used herein, the term "Cause" shall mean (i) willful
malfeasance or willful misconduct committed by Executive in connection with
Executive’s performance of Executive’s duties hereunder which results in damage
or injury to the Employer; (ii) gross negligence committed by Executive in
connection with the performance of Executive’s duties hereunder which results in
damage or injury to the Employer; (iii) any willful and material breach by
Executive of Section 8 of this Agreement, as determined in the Employer’s sole
discretion; or (iv) the conviction of Executive of a felony or job-related
misdemeanor.
(d)           Death or Incapacity.  If Executive is unable to perform
Executive’s duties pursuant to this Agreement by reason of Disability (defined
below), Employer may terminate Executive’s employment pursuant to this Agreement
by thirty (30) days written notice to Executive.  This Agreement shall
immediately terminate upon Executive’s death.  In the event of a termination
under this section, Executive’s Stock Options and Restricted Stock shall be
treated as provided in the award agreements pursuant to which such equity rights
were granted.  In the event of Executive’s death or Disability, Executive, or
Executive’s estate, as applicable, shall receive a prorated bonus for the
portion of time worked during the fiscal year of the Employer in which
termination under this Section 7(d) occurs, based upon the bonus received by
Executive during the immediately prior fiscal year.  The prorated bonus amount
shall be paid in a lump sum within thirty (30) days following the date of the
Executive’s death or determination of Disability status, as applicable.  For
purposes of this Section 7(d), “Disability” means the Executive (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; or (ii) is receiving income or replacement benefits for a period of
not less than three (3) months under an accidental or health plan covering
executives of the Employer due to any medically determinable mental or physical
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months.  Any determination
of the Executive’s disability status under Section 7(d)(i) shall be supported by
the written opinion of a physician competent in the branch of medicine to which
such disability relates.
(e)           Temporary Suspension or Limitation of Payments.
(i) Notwithstanding the foregoing, if the Executive is a “specified Executive”
within the meaning of Section 409A of the Internal Revenue Code (and the
regulations thereunder) at the date of Executive’s separation from service, to
the extent that all or a portion of any payments due under Section 7 of this
Agreement (including, without limitation the payment of any salary continuation)
exceeds the amount, if any, that can be paid as separation pay that does not
constitute a deferral of compensation under Section 409A of the Internal Revenue
Code (and the regulations thereunder), or that otherwise can be paid without
resulting in a failure under Section 409A(a)(1) of the Internal Revenue Code,
payment shall be delayed until the later of six (6) months after the separation
from service or the date the payment would otherwise be made under Section
7.  Any payments that are so delayed shall be paid in one lump sum during the
seventh month following the date of the Executive’s separation from service.
(ii) Notwithstanding the foregoing, if the total payments to be paid to the
Executive pursuant to Section 7, along with any other payments to the Executive
by the Employer, would result in the Executive being subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code, the Employer shall reduce
the aggregate payments to the largest amount which can be paid to the Executive
without triggering the excise tax, but only if and to the extent that such
reduction would result in the Executive retaining larger aggregate after-tax
payments.  The determination of the excise tax and the aggregate after-tax
payments to be received by the Executive will be made by the Employer.  If
payments are to be reduced, the payments made latest in time will be reduced
first and if payments are to be made at the same time, non-cash payments will be
reduced before cash payments.
8.           Additional Compensation, Confidential Information, Trade Secrets,
Limitations on Solicitation and Non-Compete Clause.
(a)           Executive shall receive, in addition to all regular compensation
for services as described in Section 3 of this Agreement, as additional
consideration for signing this Agreement and for agreeing to abide and be bound
by the terms, provisions and restrictions of this Section 8, the following:
(i)           An  award of 118,670.8861 shares of Tyson Foods, Inc. Class A
Common Stock (“Common Stock”) subject to the terms and conditions of a
restricted stock agreement currently in use by the Employer for awards to
executives generally (referred to herein as “Restricted Stock”).
 
2

--------------------------------------------------------------------------------

 
(ii)           During Executive’s Period of Employment, on grant dates to be
specified by Employer, which Employer expects to be consistent with Employer’s
past practices for grants of options to Executives generally, an annual grant of
at least 400,000 options on each such grant date to purchase shares of Common
Stock (referred to herein as “Stock Options”), subject to the terms and
conditions of the Tyson Foods, Inc. 2000 Stock Incentive Plan or any subsequent
equity plan adopted by the Employer (“Stock Plan”), and the option grant
agreement then in use on the date of grant by the Employer for executives
generally.
(iii)           A grant of 282,320 Stock Options on the date that is four (4)
business days after Employer releases its earnings for its fiscal first quarter
of 2010, subject to the terms and conditions of the Stock Plan, and the option
grant agreement then in use on the date of grant by the Employer for executives
generally.
(b)           Executive recognizes that, as a result of Executive’s employment
with the Employer, Executive has had and will continue to have access to
confidential information in multiple forms, electronic or otherwise, and such
confidential information may include, but is not limited to, trade secrets;
proprietary information; intellectual property; other documents, data, and
information concerning methods, processes, controls, techniques, formulas,
production, distribution, purchasing, financial analysis, returns and reports;
information regarding other Executives as further discussed in Section 8(f);
customer lists; supplier lists; vendor lists; and other sensitive information
and data regarding the customers, suppliers, vendors, services, sales, pricing,
and costs of Employer which is the property of and integral to the operations
and success of Employer.  Executive agrees to be bound by the provisions of this
Section 8, which Executive agrees and acknowledges to be reasonable and
necessary to protect legitimate and important business interests and concerns of
Employer regarding such confidential information.  Executive acknowledges that
the information referred to above has independent economic value from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or
use.  Executive further acknowledges that Employer has taken all reasonable
steps under the circumstances to maintain the secrecy and/or confidentiality of
such information.
(c)           Executive agrees that Executive will not divulge to any person,
nor use to the detriment of Employer, nor use in any business or process of
manufacture in Direct Competition (defined is Section 8(e)) with Employer, at
any time during Period of Employment or thereafter, any of the trade secrets
and/or other confidential information of the Employer, whether in electronic
form or otherwise, without first obtaining the express written permission of
Employer. A trade secret shall include any information maintained as
confidential and used by Employer in its business, including but not limited to
a formula, pattern, compilation, program, device, method, technique or process
that has value, actual or potential, from its confidentiality and from not being
readily ascertainable to others who could also obtain value from such
information.  For purposes of this Section 8, the compilation of information
used by Employer in its business shall include, without limitation, the identity
of customers and suppliers and information reflecting their interests,
preferences, credit-worthiness, likely receptivity to solicitation for
participation in various transactions and related information obtained during
the course of Executive’s employment with Employer.
(d)           Executive agrees that at the time of leaving the employ of
Employer, Executive will deliver to Employer, and not keep or deliver to anyone
else, any and all originals and copies, electronic or hard copy, of notebooks,
memoranda, documents, communications, and, in general, any and all materials
relating to the business of Employer, or constituting property of the
Employer.  Executive further agrees that Executive will not, directly or
indirectly, request or advise any customers or suppliers of Employer to
withdraw, curtail or cancel its business with Employer.
(e)           Executive agrees that during Executive’s Period of Employment and
for a period of one (1) year after the expiration of the Period of Employment
(it is expressly acknowledged that this clause is intended to survive the
expiration of the Period of Employment), Executive will not directly or
indirectly, in the United States, participate in any Position (defined below) in
any business in Direct Competition (defined below) with any business of the
Employer.  The term “Direct Competition,” as used in this section, shall mean
any business that directly competes against any line of business in which
Executive was actively engaged during Executive’s employment with the
Employer.  The term “Position,” as used in this section, includes a partner,
director, holder of more than 5% of the outstanding voting shares, principal,
executive, officer, manager or any employment or consulting position with an
entity in Direct Competition with Employer, where Executive performs any duties
which are substantially similar to those performed by the Executive during
Executive’s employment with Employer.  Executive acknowledges that a
“substantially similar” position shall include any employment or consulting
position with an entity in Direct Competition with Employer is one in which
Executive might be able to utilize the valuable, proprietary and confidential
information to which Executive was exposed during Executive’s employment with
Employer.  It is acknowledged and agreed that the scope of the clause as set
forth above is essential, because (i) a more restrictive definition of
“Position” (e.g. limiting it to the “same” position with a competitor) will
subject the Employer to serious, irreparable harm by allowing competitors to
describe positions in ways to evade the operation of this clause, and
substantially restrict the protection sought by Employer, and (ii) by allowing
the Executive to escape the application of this clause by accepting a position
designated as a “lesser” or “different” position with a competitor, the Employer
is unable to restrict the Executive from providing valuable information to such
competing entity to the harm of the Employer.
(f)           Executive recognizes that Executive possesses confidential
information about other employees of Employer relating to their education,
experience, skills, abilities, salary and benefits, and interpersonal
relationships with customers and suppliers of Employer.  Executive agrees that
during Executive’s Period of Employment hereunder, and for a period of three (3)
years after the expiration of the Period of Employment (it is expressly
acknowledged that this clause is intended to survive, if applicable, the
expiration of the Period of Employment), Executive shall not, directly or
indirectly, solicit or contact any employee or agent of Employer, with a view to
or for the purposes of inducing or encouraging such Executive or agent to leave
the employ of Employer, for the purpose of being hired by Executive, any
employer affiliated with Executive, or any competitor of Employer.  Executive
agrees that Executive will not convey any such confidential information or trade
secrets about other employees to anyone.
 
3

--------------------------------------------------------------------------------

 
(g)           Executive acknowledges that the restrictions contained in this
Section 8 are reasonable and necessary to protect Employer’s interest in this
Agreement and that any breach thereof will result in an irreparable injury to
Employer for which Employer has no adequate remedy at law.  Executive therefore
agrees that, in the event  Executive breaches any of the provisions contained in
this Section 8, Employer shall be authorized and entitled to seek from any court
of competent jurisdiction (i) a temporary restraining order, (ii) preliminary
and permanent injunctive relief,  (iii) an equitable accounting of all profits
or benefits arising out of such breach, (iv) direct, incidental and
consequential damages arising from such breach; and/or (v) all reasonable legal
fees and costs related to any actions taken by Employer to enforce Section 8.
(h)           Employer and Executive have attempted to specify a reasonable
period of time, a reasonable area and reasonable restrictions to which this
Section 8 shall apply.  Employer and Executive agree that if a court or
administrative body should subsequently determine that the terms of this Section
8 are greater than reasonably necessary to protect Employer’s interest, Employer
agrees to waive those terms which are found by a court or administrative body to
be greater than reasonably necessary to protect Employer’s interest and to
request that the court or administrative body reform this Agreement specifying a
reasonable period of time and such other reasonable restrictions as the court or
administrative body deems necessary.  Further, Executive agrees that Employer
shall have the right to amend or modify this Section 8 as necessary to comport
with the determination of any court or administrative body that such Section in
this or a similar agreement entered into by Employer with any other officer or
manager of Employer is greater than reasonably necessary to protect Employer’s
interest.
(i)           Executive further agrees that this Section 8, as well as Sections
11 and 12 relating to choice of law and forum for resolution, are integral parts
of this Agreement, and that should a court fail or refuse to enforce the
restrictions contained herein in the manner expressly provided in Sections 8(a)
through 8(h) above, the Employer shall recover from Executive, and the court
shall award to the Employer, the consideration (or a pro-rata portion thereof to
the extent these provisions are enforced but the time frame is reduced beyond
that specified above) provided to and elected by Executive under the terms of
Section 8(a) above (or the monetary equivalent thereof), its cost and its
reasonable attorney’s fees.  Executive acknowledges that such award is not
intended as “liquidated damages” and is not exclusive to other remedies
available to Employer.  Instead such award is intended to ensure that Executive
is not unjustly enriched as a result of retaining contract benefits not earned
by Executive.
9.           Perquisites.  During the Period of Employment, the Company shall
make available to Executive the use of Company-owned assets (including use of
Company-owned aircraft for up to 50 hours annually) in a manner consistent with
the Company’s then existing policies; provided that Officer's personal use of
the Company-owned assets shall not interfere with Company use of such
assets.  As part of such personal use of Company-owned aircraft, Executive may
designate such number of additional passengers on such Company-owned aircraft as
seating permits, and Executive need not be one of the passengers.  To the extent
allowed under Company policy or practice, Employer will reimburse and gross-up
Executive for any and all income tax liability (including interest and
penalties) imposed upon Executive in connection with the receipt of the services
and benefits set forth in this Section 9 in an amount sufficient so that the
services and benefits will be provided hereunder without reduction for taxes.
10.           Modification.  This Agreement contains all the terms and
conditions agreed upon by the parties hereto, and no other agreements, oral or
otherwise, regarding the subject matter of this Agreement shall be deemed to
exist or bind either of the parties hereto, except for any pre-employment
confidentiality agreement that may exist between the parties or any agreement or
policy specifically referenced herein.  This Agreement cannot be modified except
by a writing signed by both parties.
11.           Assignment.  This Agreement shall be binding upon Executive,
Executive’s heirs, executors and personal representatives and upon Employer, its
successors and assigns. Executive may not assign this Agreement, in whole or in
part, without first obtaining the written consent of the Chief Executive Officer
of Employer.
12.           Applicable Law.  Executive acknowledges that this Agreement is
performable at various locations throughout the United States and specifically
performable wholly or partly within the State of Delaware and consents to the
validity, interpretation, performance and enforcement of this Agreement being
governed by the internal laws of said State of Delaware, without giving effect
to the conflict of laws provisions thereof.
13.           Jurisdiction and Venue of Disputes.  The courts of Washington
County, Arkansas shall have exclusive jurisdiction and be the venue of all
disputes between the Employer and Executive, whether such disputes arise from
this Agreement or otherwise.  In addition, Executive expressly waives any right
Executive may have to sue or be sued in the county of Executive’s residence and
consents to venue in Washington County, Arkansas.
14.           Acceleration Upon a Change in Control.  Upon the occurrence of a
Change in Control (defined below) the Restricted Stock and Stock Options that
have been granted to Executive pursuant to award agreements from the Employer
under Section 8(a) or which have otherwise been previously granted to Executive
under an award agreement from the Employer; and which awards are unvested at the
time of the Change in Control, will vest sixty (60) days after the Change in
Control event occurs (unless vesting earlier pursuant to the terms of an award
agreement).  If the Executive is terminated by the Employer without Cause during
such sixty (60) day period, all of the unvested Restricted Stock and Stock
Options granted pursuant to such award agreements will vest on the date of
termination.  For purposes of this Agreement, the term "Change in Control" shall
have the same meaning as the term "Change in Control" as set forth in the Stock
Plan; provided, however, that a Change in Control shall not include any event as
a result of which one or more of the following persons or entities possess,
immediately after such event, over fifty percent (50%) of the combined voting
power of the Employer or, if applicable, a successor entity: (a) Don Tyson; (b)
individuals related to Don Tyson by blood, marriage or adoption, or the estate
of any such individual; or (c) any entity (including, but not limited to, a
partnership, corporation, trust or limited liability company) in which one or
more individuals or estates described in clauses (a) and (b) hereof possess over
fifty percent (50%) of the combined voting power or beneficial interests of
such entity.  The Committee (as defined in the Stock Plan) shall have the sole
discretion to interpret the foregoing provisions of this paragraph.
 
4

--------------------------------------------------------------------------------

 
15.           Severability.  If, for any reason, any one or more of the
provisions contained in this Agreement are held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.
 
 
5

--------------------------------------------------------------------------------

 


EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS COMPLETELY READ THE ABOVE, HAS BEEN ADVISED
TO CONSIDER THIS AGREEMENT CAREFULLY, AND HAS BEEN FURTHER ADVISED TO REVIEW IT
WITH LEGAL COUNSEL OF EXECUTIVE’S CHOOSING BEFORE SIGNING.  EXECUTIVE FURTHER
ACKNOWLEDGES EXECUTIVE IS SIGNING THIS AGREEMENT VOLUNTARILY, AND WITHOUT
DURESS, COERCION, OR UNDUE INFLUENCE AND THEREBY AGREES TO ALL OF THE TERMS AND
CONDITIONS CONTAINED HEREIN.



   
/s/ Donnie Smith
   
(Executive)
         
Springdale
   
(Location)
         
12/16/2009
   
(Date)
                     
Tyson Foods, Inc.
       
By
/s/ David L. Van Bebber
 
Title
EVP & GC

 
 
 
6

--------------------------------------------------------------------------------

 


 

